DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Examiner decided to withdraw 112 rejection because applicant’s amendment to the claim overcome the rejections.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claim overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1 -21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wiszniewski et al. (USP 7996116) discloses a method of monitoring voltage stability within an electrical power system comprises the steps of establishing a dynamic power system stability margin based on an operating characteristic of the power system) indicating that the power system has become unstable when the dynamic power system stability margin falls below a predetermined value; and initiating dynamic load shedding and/or restoration depending on stability margin., Biswas et al (USP 9876352) discloses a systems and methods for voltage stability monitoring in power systems are disclosed herein. in one embodiment, a method includes receiving data representing a set of system parameters of a power 
Claim 1, a display screen configured to display information to an operator of the voltage stability monitoring device based on inputs from the electrical power system; a memory storing a program for execution by the voltage stability monitoring device; and a processor programmed to execute the program, which when executed causes the processor to: communicate, via a communication circuit in the voltage stability monitoring device, with a measuring device arranged in the electrical power system to obtain measurement data about the electrical power system including voltages, currents, and power values,  predict a voltage stability limit in the voltage stability curve based on the measurement data, determine voltage stability calculation conditions by using a prediction result of the voltage stability limit, calculate the voltage stability curve by using the voltage stability calculation 
Claim 10, a display screen configured to display information to an operator of the voltage stability monitoring device based on inputs from the electrical power system; a memory storing a program for execution by the voltage stability monitoring device; and a processor programmed to execute the program, which when executed causes the processor to: communicate, via a communication circuit in the voltage stability monitoring device, with a measuring device arranged in the electrical power system to obtain Page 6 of 15Application No. 16/062,477 Attorney Docket No. 109519.PB293US measurement data about the electrical power system including voltages, currents, and power values,  determine an initial convergence point on a coordinate representing the voltage stability curve by initial power flow calculation, determine a geometrical parameter value of a straight line or a curve passing a reference point determined on a coordinate, or a geometrical parameter value of a circle or a sphere having, as a center, the reference point or each of convergence points, determine a plurality of convergence points on the voltage stability curve by using the geometrical parameter values, determine the voltage stability curve in view of the plurality of convergence points, determine a margin value of the voltage stability based on the value according to the voltage or the electric power at the maximum load point of the voltage stability curve and a value according to the voltage or electric power at the reference point determining the initial convergence point or the determined reference point, and successively display a plurality of voltage stability information on the display screen of the voltage stability monitoring device, including at least one of the margin value of the voltage stability, the voltage stability curve, the plurality of convergence points, and the reference point, which indicate an operational situation of the voltage stability monitoring device. 
Claim 11, communicating, via a communication circuit in a voltage stability monitoring device, with a measuring device arranged in the electrical power system to obtain measurement data about the electrical power system including voltages, currents, and power values, 
Claim 17, setting a geometrical parameter of a straight line or curve passing a determined reference point on a coordinate representing the voltage stability curve while changing the parameter successively, the calculating convergence point on the voltage stability curve upon each of geometrical parameters, and defining the convergence point on the voltage stability curve upon geometrical parameter immediately before the convergence point as an intersection between the straight line or the curve and the voltage stability curve can no more be calculated or when the abscissa on the coordinate becomes maximum therebefore as a maximum load point of the voltage stability curve, and successively displaying a plurality of voltage stability information on a display screen of the voltage stability monitoring device, including at least one of the voltage stability curve, Page 10 of 15Application No. 16/062,477 Attorney Docket No. 109519.PB293US the convergence point, the reference point, and the maximum load point, which indicate an operational situation of the voltage stability monitoring device.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119